USCA4 Appeal: 22-6023      Doc: 15         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6023


        ALONZA DENNIS,

                            Plaintiff - Appellant,

                     v.

        CHARLES WILLIAMS, Warden PCI; BRYAN P. STIRLING, SCDC Director;
        HENRY DARGAN MCMASTER,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Joseph Dawson, III, District Judge. (6:21-cv-00964-JD)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Alonza Dennis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6023      Doc: 15         Filed: 11/28/2022      Pg: 2 of 2




        PER CURIAM:

               Alonza Dennis appeals the district court’s order accepting the recommendation of

        the magistrate judge and dismissing Dennis’ 42 U.S.C. § 1983 action with prejudice under

        28 U.S.C. §§ 1915(e)(2)(B), 1915A. Confining our review to the issues raised in the

        informal brief, see 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

        (“The informal brief is an important document; under Fourth Circuit rules, our review is

        limited to issues preserved in that brief.”), we have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s judgment. Dennis v. Williams,

        No. 6:21-cv-00964-JD (D.S.C. Dec. 8, 2021). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2